Citation Nr: 0528210	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of bacillary dysentery, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO) which denied the veteran's claim of entitlement to 
an increased disability rating for service-connected 
residuals of bacillary dysentery, rated noncompensably (zero 
percent) disabling.  

Procedural history

The veteran served on active duty from March 1944 to May 
1946.

In a December 1955 rating decision, the RO granted service 
connection for residuals of bacillary dysentery.  A 
noncompensable disability rating was assigned.  

In a statement received at the RO in February 2003, the 
veteran indicated that he "wished to reopen my claim for 
disability."  In the March 2003 rating decision, the RO 
continued the veteran's service-connected residuals of 
bacillary dysentery at zero percent disabling.  

In a March 2004 rating decision, the RO increased the 
veteran's evaluation to 10 percent disabling.  The veteran's 
representative has indicated continued dissatisfaction with 
the assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].

The veteran initially requested a hearing before the Travel 
Board, but he subsequently withdrew that request.  See 
38 C.F.R. § 20.704(e) (2004).

In July 2004, a motion to advance this case on the Board's 
docket was granted due the veteran's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2004).
This case was previously before the Board in July 2004.  At 
that time, the case was remanded to the VA Appeals Management 
Center (AMC) for further evidentiary and procedural 
development.  After such development was accomplished, in an 
August 2005 supplemental statement of the case (SSOC) the AMC 
denied the veteran's claim for an increased rating.  The 
claims folder has been returned to the Board for further 
appellate action.  

Issues not on appeal

In the December 1955 rating decision, the RO denied service 
connection for colitis.  The Board considered the veteran's 
statement in February 2003 that he wished to "reopen" his 
"claim for disability", by which the veteran may have been 
indicating that in addition to his increased rating claim he 
also wished to reopen his previously-denied claim of 
entitlement to service connection for colitis.  This was not 
stated with any precision, however.  The Introduction to the 
July 2004 Board remand noted this; however, the veteran and 
his representative have not since indicated that he wishes to 
reopen the colitis claim.  

Similarly, the Introduction to the Board's July 2004 remand 
indicated that the veteran's representative appeared to 
suggest that  an earlier effective date should be assigned 
for the service-connected residuals of bacillary dysentery.  
Again, this was not made clear, and the veteran and his 
representative have not since raised this matter.

Accordingly, the only issue which is on appeal is the 
increased rating issue.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
currently has no residuals of bacillary dysentery.

2.  The evidence does not show that the veteran's residuals 
of bacillary dysentery are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for residuals of 
bacillary dysentery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7322, 7323 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
bacillary dysentery should be rated higher than its currently 
assigned 10 percent disability rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the December 
2003 statement of the case (SOC) and the August 2005 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  An 
additional SSOC dated in March 2004 notified the veteran of 
the particular deficiencies in the evidence with respect to 
his claim.

More significantly, a letter was sent to the veteran dated 
July 27, 2004 which was specifically intended to address the 
requirements of the VCAA.  The Board notes that there are 
additional VCAA letters of record; however, their contents do 
not satisfy the requirements of the VCAA's duty to notify and 
will be discussed no further.  The July 2004 letter detailed 
the evidence needed to substantiate a claim for an increased 
rating, specifically noting: "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse.  Send us recent (preferably within the past 
twelve months) medical records."  See the July 27, 2004 VCAA 
letter, page 6.  

Thus, the July 2004 VCAA letter, along with the December 2003 
SOC and the March 2004 and August 2005 SSOCs, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his claim for an increased disability 
rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the July 
2004 letter, the RO informed the veteran VA was responsible 
for getting "relevant records from any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the July 27, 2004 VCAA letter, page 5.  The letter also 
stated that a VA medical examination would be scheduled if 
necessary to make a decision on his claim.  Id. at 6.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The July 2004 letter informed him that 
VA would make reasonable efforts on her behalf to obtain 
"relevant records not held by a Federal agency.  This may 
include records from State or local government, private 
doctors and hospitals, or current or former employers."  See 
the July 27, 2004 VCAA letter, page 5.  The veteran was asked 
to complete VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors or hospitals where treatment was received.  Id. 
at 2.  The July 2004 letter emphasized: "You must give us 
enough information about your records that that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  Id. at 6 [emphasis in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The July 2004 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the July 27, 2004 VCAA letter, 
page 2.  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the July 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
March 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran was provided with VCAA notice through 
the July 2004 VCAA letter.  His claim was readjudicated in 
the August 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.  The veteran was 
provided VA examinations in February 2003 and January 2005, 
the results of which will be referred to below.  The reports 
of the medical examinations reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted physical evaluations and 
rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran initially requested a 
personal hearing, but as noted in the Introduction he 
subsequently withdrew his request. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent laws and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  
Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his residuals of bacillary dysentery under 38 C.F.R. § 4.114, 
Diagnostic Code 7322 [dysentery, bacillary].  Diagnostic Code 
7322 instructs to rate under Diagnostic Code 7323 for 
ulcerative colitis.

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Codes 7322 and 7323 are the same under both the 
old and new regulations.  

Diagnostic Code 7322 [dysentery, bacillary] instructs to rate 
under Diagnostic Code 7323 [colitis, ulcerative].  Under 
Diagnostic Code 7323 a 100 percent disability rating is 
warranted for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
disability rating is warranted for severe ulcerative colitis 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  A 30 percent disability rating 
is warranted for moderately severe ulcerative colitis with 
frequent exacerbations, and a 10 percent disability rating is 
warranted for moderate ulcerative colitis with infrequent 
exacerbations.  See 38 C.F.R. § 4.114, Diagnostic Code 7323 
(2005).

Analysis

The veteran seeks an increased disability rating for 
bacillary dysentery.  This disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 7323.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's residuals of bacillary dysentery are rated 
under Diagnostic Code 7322 [bacillary dysentery]; however, 
that diagnostic code instructs to rate as for ulcerative 
colitis, Diagnostic Code 7323 [ulcerative colitis].  This 
precisely fits the veteran's circumstances.  The Board 
therefore finds that the veteran is most appropriately rated 
under Diagnostic Code 7323.  The veteran has not suggested a 
more appropriate diagnostic code.



Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to bacillary dysentery, 
the veteran has medical evidence of sigmoid diverticulosis, 
internal hemorrhoids, left colon polyps and a hiatal hernia.  
The medical evidence adequately distinguishes between the 
symptomatology associated with the veteran's bacillary 
dysentery and these other gastrointestinal problems.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

The Board also observes in passing that the medical evidence 
indicates that none of these other gastrointestinal problems 
have been medically identified as being related to the 
service-connected bacillary dysentery.  Indeed, the January 
2005 VA examiner specifically found that sigmoid 
diverticulosis, internal hemorrhoids, left colon polyps and 
hiatal hernia were not related to the veteran's service-
connected bacillary dysentery.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative are 
attempting to ascribe the symptomatology of the veteran's 
other gastrointestinal disabilities to the service-connected 
bacillary dysentery, as evidenced by the veteran's June 2003 
notice of disagreement and January 2005 substantive appeal, 
their lay opinions are entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence adequately distinguishes the 
veteran's service-connected residuals of bacillary dysentery 
(which as described elsewhere in this analysis have been 
determined by health care providers to be nil) from those 
attributed to other, non service-connected problems.  
Schedular rating

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
7323, the evidence must show moderately severe 
gastrointestinal symptomatology with frequent exacerbations.  

The Board observes that the words "moderately severe" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2005).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and other medical professionals, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2005).

During the February 2003 VA examination, the veteran reported 
occasional constipation.  He denied melena, diarrhea, nausea, 
abdominal pain, vomiting or dysphagia.  The veteran's weight 
and appetite were stable.  The examiner, based on these 
findings, stated: "More likely than not, [the veteran] had 
dysentery in the past but does not have collitis currently.  
Proctoscopy at time of discharge 8/1/1945 revealed 
essentially normal proctoscope.  Patient without any clinical 
symptoms of colitis."  

The findings of the January 2005 VA examiner are similar.  At 
the January 2005 VA examination, the veteran reported fair 
appetite, no nausea or vomiting and painful gas.  He had no 
diarrhea in the prior two weeks.  He denied melena, but 
sometimes found blood in his stool.  Physical examination 
found no evidence of jaundice.  No masses were found in the 
abdomen, and there was no tenderness present.  Bowel sounds 
were present but not hyperactive.  The examiner indicated the 
veteran had "no residuals of bacillary dysentery."

In contrast to the findings of the VA examiners that the 
veteran currently has no residuals of bacillary dysentery is 
a statement from private physician S.C., M.D.  In a January 
2004 letter, Dr. S.C. indicated that the veteran suffered 
recurrent bouts of diarrhea preceded by constipation since 
service, and had empiric courses of antibiotics without 
success.  Dr. S.C. indicated that the veteran's exacerbations 
were "frequent" per the veteran's report.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board finds that the January 2004 opinion of Dr. S.C. to 
be deficient in several respects and unsupported by the 
medical evidence of record.  First, there is no indication 
that Dr. S.C. has ever treated or examined the veteran.  This 
is in contrast to the VA examiners, who performed thorough 
physical examinations of the veteran before reaching their 
conclusions.  

Second, and more significantly, the January 2004 opinion of 
Dr. S.C. suffers primarily from the apparent lack of review 
of the veteran's medical records.  Dr. S.C. noted that the 
veteran's exacerbations of diarrhea were "frequent per his 
report."  However, this statement is unsupported by the 
medical evidence of record.  There are no treatment records 
in the claims folder indicating complaints or treatment of 
diarrhea after service.  

Dr. S.C. also refers to the veteran using antibiotics over 
the years.  However, there is no indication from the claims 
folder that the veteran was ever prescribed antibiotics for 
dysentery.  It appears that the medical history on which he 
based his opinion came essentially from the veteran's own 
account of frequent diarrhea, none of which is actually 
documented in his medical records.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) [a medical opinion that is based 
on recitation of medical history, and unsupported by clinical 
findings, is not probative].  

In contrast, the veteran specifically denied diarrhea during 
the February 2003 and January 2005 VA examinations.  

In short, the Board affords greater probative value to the 
opinions of the February 2003 and January 2005 VA examiners 
that the veteran currently has no residuals of his service-
connected bacillary dysentery.  For reasons expressed above, 
the Board finds that the January 2004 opinion from Dr. S.C. 
does not have sufficient probative value in light of the 
entire record.  

The veteran noted in his June 2003 notice of disagreement 
that was unable to get treatment during one of his bouts of 
diarrhea in the recent past, and also stated in his January 
2004 substantive appeal that he had five bouts of diarrhea 
since seeking treatment in January 2003.  The Board notes 
that the veteran reported this symptomatology to the January 
2005 VA examiner, who concluded that this symptomatology was 
not residuals of his bacillary dysentery.  [As has been 
discussed above, the veteran has been clinically identified 
as having several other gastrointestinal problems, none of 
which are related to the history of bacillary dysentery.]

Accordingly, in light of the fact the veteran does not 
evidence any residuals of bacillary dysentery, a 30 percent 
disability rating for such is denied.

It also follows that a 60 percent disability rating is not 
warranted for the veteran's bacillary dysentery.  There is no 
evidence of record of malnutrition, and no physician has 
diagnosed the veteran as being malnourished.  The Board takes 
judicial notice that an average weight for a height of 65.5 
inches (the recorded height of the veteran at the time of his 
one of his service examinations) is somewhere between 117 and 
154 pounds.  See The Merck Manual of Diagnosis and Therapy, 
Section 1, Chapter 1, Table 1-5 (17th Ed. 1999).  During the 
January 2005 VA examination, the veteran indicated that he 
had recently lost weight, down from 230 to 210 pounds; 
however, 210 pounds is still well over the average weight for 
the veteran's height.  Additionally, the January 2005 VA 
examiner noted that the veteran's abdomen was obese.  
Finally, during the February 2003 VA examination, the VA 
examiner noted that his appetite and weight were stable.   

Furthermore, there is no indication from the evidence of 
record that the veteran's health is only fair during 
remissions.  The veteran's most recent complaints in January 
2005 include a fair appetite (somewhat belied by his weight); 
however, there is no indication from either examiner that the 
veteran's health was in any way compromised due to his 
bacillary dysentery.  For instance, there is no indication of 
chronic complaints such as fatigue.  Indeed, a review of the 
medical records does not disclose any instance of health 
problems due to the veteran's bacillary dysentery, let alone 
during periods of "remission."

Finally, the veteran's bacillary dysentery has never been 
objectively assessed as being severe.  In short, based on the 
medical evidence of record the veteran does not meet the 
criteria for a 60 percent disability rating.  

Nor does the veteran qualify for a 100 percent disability 
rating under Diagnostic Code 7323.  As noted above, a 100 
percent disability rating is warranted for pronounced 
gastrointestinal disease resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  None of these has been identified in the 
medical evidence of record.  In any event, the veteran does 
not appear to contend that his service-connected bacillary 
dysentery is of such extreme severity.  

Under these circumstances, no basis exists for the assignment 
of an increased rating for residuals of bacillary dysentery. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

As was noted above, the veteran appears to contend that 
various other gastrointestinal problems are related to the 
service-connected residuals of bacillary dysentery.  The 
Board has addressed this argument previously, and will not 
belabor the point that the medical evidence does not ascribe 
any of the other problems to the service-connected 
disability.  Based on the January 2005 VA examiner's opinion 
that the veteran's diverticulosis, hemorrhoids, colon polyps 
and hiatal hernia symptomatology are not part of his service-
connected disability, the Board therefore will not include 
these other gastrointestinal symptoms as part of its 
consideration of the service-connected bacillary dysentery, 
and will not assign separate ratings therefor.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the December 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's bacillary dysentery.  The December 2003 and 
January 2005 VA examiners did not indicate that the veteran's 
bacillary dysentery is in any way out of the ordinary 
clinically.  

With respect to interference with employment, the veteran is 
currently 79 years old.  There is no indication from the 
medical evidence of record that the veteran's bacillary 
dysentery would markedly interfere with his ability to work.  
Moreover, any effect of the veteran's ability to work due to 
service-connected bacillary dysentery is contemplated in the 
currently assigned 10 percent disability rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased disability rating for residuals 
of bacillary dysentery is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


